QQM'IO

                           ROBERT JAMES WATSON TDCJ-ID NO.547826
                                    ALFRED HUGHES UNIT
                                       Rt.2 BOX 4400
                                    GATESVILLE,TX.76597



    Date: April 22,2015




    TO:Abel Acosta,Clerk
       COURT OF CRIMINAL APPEALS
       P.O.BOX 12308,Capitol Station
       Austin,Texas 78711




    RE:Tr.Ct.No.ll-1543-CR-A        [WR-25,844-10]            j


    Dear Clerk,                                               i
                                                              i
    March 19,2015 my writ was filed in the district court it's not a successive
    writ 11.07.1 was notified by your office that the writ was recieved and
    presented to the court 4/13/15.However,my concern is that the card reflects
    the writ is being associated with WR-25,844-10? I reconize that number from
    when I filed   my writ in cause number 89-09-00928 a conviction I recieved
    over 25 years ago.My question is...How is this First writ under cause No.-
    11-1543-CR is under that number? Because to me it seems as if that will be

    taken as if that's a 10th application under that cause number.
    Please enlighten me to what's going on with that please sir.I'm asking you
    in good faith.Please respond.


    Thank You,
A




                                                                   24 2015

                                                           *teMcostefCtertc